DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

1.	In the amendment filed on May 17, 2021, claims 1, 2, and 4-15 have been amended.  
2.	Claims 1-15 are pending.


Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-15 are directed to providing medical information for a patient, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a system (machine), an apparatus, and a method (process).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a method, comprising the following limitations:
Extracts, for each of a plurality of types of medications requiring clinical examination for a patient when it is prescribed, information on clinical examination relating to the medication by extracting character strings from one or both of package insert data for the medication and document data showing prescription guidelines concerning deterioration of organ function for the medication, wherein the character strings are extracted based on extraction conditions;
generates a medication examination information database by associating in storage, for each of the plurality of types of medications, the clinical examination information for the medication and an identifier for the medication; and
retrieves from the medication examination information database, the information on clinical examination relating to a medication in response to requests received from the terminal device, and transmits the information on clinical examination relating to the medication as retrieved, to the terminal device, wherein
the information on clinical examination relating to the medication includes information on whether clinical examination for the patient is required when the medication is prescribed, and a reference range of laboratory data of the patient in a case in which clinical examination is required..




The claims do recite additional limitations:  
A processor
A database
A server
A non-transitory storage medium

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least para. 28, “the terminal device 10 includes a control unit 11 that performs various arithmetic processing, a storage unit 12 that stores various types of information, an input unit 13 configured by such as a keyboard or a touch panel, a display unit 14 including a display, a communication unit 15 that controls communication performed with another device via a network, and an imaging unit 16 that captures an image, for a hardware configuration.”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
                
Independent claims 1, 6, 7, 8, 9, 10, 11, 12, and 13 and dependent claims 2-5, 14, and 15 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	The 35 U.S.C. 102(a)(1) rejection of claims 1-15 are hereby withdrawn pursuant to the amendments filed on May 17, 2021.
8.	United States Patent Application Publication Number 2007/0250346 (“Luciano”)  fails to disclose the following:
	medication examination information extracting processing that extracts, for each of a plurality of types of medications requiring clinical examination for a patient when it is prescribed, information on clinical examination relating to the medication by extracting character strings from one or both of package insert data for the medication and document data showing prescription guidelines concerning deterioration of organ function for the medication, wherein the character strings are extracted based on extraction conditions; and  
	database generating processing that generates a medication examination information database by associating in storage, for each of the plurality of types of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Pharmaceutical Compositions and Methods for Verifying Dosing Compliance (US 20110264696 A1) teaches A pharmaceutical dosage form is provided that has a distinguishing characteristic and an identifier associated with the dosage form. The distinguishing characteristic is assigned from a limited set of distinguishing characteristics and is determined upon oral administration of the dosage form, or is detected in breath, bodily fluids, or tissues after ingestion, or injection or other non-oral administration. The identifier is associated with the dosage form and with the distinguishing characteristic. The identifier is associated with only one distinguishing characteristic but the distinguishing characteristic may be associated with multiple identifiers. The pharmaceutical dosage form may be used in a method to monitor compliance with a dosage regimen. 
B.	Nieuwlaat, et al., “Interventions for enhancing medication adherence”, Cochrane Library, Cochrane Database of Systematic Reviews, 2014, Issue 11, teaches the effects of interventions intended to enhance patient adherence to prescribed medications for medical conditions, on both medication adherence and clinical outcomes.


None of the above cited references taken in combination or individually, teaches the following limitations of representative claim 1:
	medication examination information extracting processing that extracts, for each of a plurality of types of medications requiring clinical examination for a patient when it is prescribed, information on clinical examination relating to the medication by extracting character strings from one or both of package insert data for the medication and document data showing prescription guidelines concerning deterioration of organ function for the medication, wherein the character strings are extracted based on extraction conditions; and  
	database generating processing that generates a medication examination information database by associating in storage, for each of the plurality of types of medications, the clinical examination information for the medication extracted by the medication examination information extracting processing and an identifier for the medication. 

 
Response to Arguments
9.	Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive.
A.	Applicant argues that the claims are not directed to an abstract idea under Step 2A, Prong One.

In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity.  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least para. 28, “the terminal device 10 includes a control unit 11 that performs various arithmetic processing, a storage unit 12 that stores various types of information, an input unit 13 configured by such as a keyboard or a touch panel, a display unit 14 including a display, a communication unit 15 that controls communication performed with another device via a network, and an imaging unit 16 that captures an image, for a hardware configuration.”.  These actions, when considered both individually and as a whole are directed to actions that facilitate providing medical information for a patient and further faciliate commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  This arrangement amounts to behaviors and business relations.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

  	Examiner’s position is that the additional elements (a processor, a database a server and a non-transitory storage medium, etc.) merely describe the computer on See MPEP 2106.05(f).  Examiner respectfully submits that such claims do not describe an improvement to computer functionality but rather describe the implementation of mathematical relationships/formulas via a general purpose computer.  Even accepting arguendo that an algorithm is improved here, an “improved” abstract idea remains an abstract idea.  "A claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating§ 102 novelty." Synopsys, Inc. v. Mentor Graphics Corporation, 839 F.3d 1138, 1151 (Fed. Cir. 2016).  The claims are still receiving data based on human behaviors and determining if a clinical examination needs to be performed in relation to a prescribed medication.   In the present application, it is not claimed how the determining of the clinical examination or laboratory data based on a prescribed medcaiton is being used as a practical application that cannot be performed manually or by mental processes.  

Additionally, the Examiner respectfully disagrees that the steps set forth are concrete, can only be performed by a machine and cannot be performed in the human mind. The specific physical or technical manner in which the various steps are performed has notably not been set forth in the claims. Without that manner of specificity, the Examiner asserts that the claims are not concrete (as a concrete operation in the physical world is not set forth), and have not set forth the steps in a manner that is only performable by a machine. The claims merely set forth the algorithmic operation of the method, and the tie to any machine or technology is merely set forth as a general link (i.e., “wherein the server comprises a processor”). As noted in 
	
B.	Applicant further argues that the claims recite a practical application of any alleged abstract idea under Step 2A, Prong Two.

In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. The steps of the claim limitations outlined above in the 35 U.S.C. 101 rejection are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer processor as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps that Applicant points to (specific computer operations) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.  The structural elements of the present application (i.e. a processor, a database a server and a non-transitory storage medium, etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.  
Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible".  This framework found that the claims do tie up the exception.  (See the 35 U.S.C. 101 rejection above).
The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to commercial or legal interactions relating behaviors and business relations, as well as, marketing or sales activities or behaviors and business relations, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.  
Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.  

C.	Applicant’s arguments, see pages 13-17 of the remarks, filed May 17, 2021, with respect to the 35 U.S.C. 102 rejection of claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-15 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624